Filed 1/20/21 P. v. Martinez CA1/3
                  NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication or
ordered published for purposes of rule 8.1115.


          IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                      FIRST APPELLATE DISTRICT

                                                DIVISION THREE


 THE PEOPLE,
             Plaintiff and Respondent,                                   A158265
 v.
 BRIAN MARTINEZ,                                                         (Alameda County
             Defendant and Appellant.                                    Super. Ct. No. 177780B)


         This is an appeal from a postjudgment order denying the petition of
defendant Brian Martinez for resentencing pursuant to Penal Code section
1170.95 (petition).1 Section 1170.95, effective January 1, 2019, sets forth a
procedure by which a person convicted of murder under two now invalidated
theories of accomplice liability may seek to have the murder conviction
vacated and to be resentenced on any remaining count. (See Sen. Bill No.
1437 (2017–2018 Reg. Sess.) § 4 (SB 1437).)
         Defendant contends the trial court misconstrued section 1170.95 when
concluding that to be eligible for relief a petitioner must have been convicted
of murder. Defendant, who was charged with murder under the no longer
valid theory of felony murder, entered a no contest plea to voluntary


         1   Unless otherwise stated, all statutory citations herein are to the Penal
Code.


                                                               1
manslaughter rather than face a second trial after a mistrial was declared in
his first trial. According to defendant, section 1170.95 applies to petitioners,
such as him, who were charged with felony murder yet entered a plea to the
lesser included offense of voluntary manslaughter. Defendant thus contends
the trial court erred by denying his petition for failure to state a prima facie
case. We affirm.
             FACTUAL AND PROCEDURAL BACKGROUND
      On December 14, 2014, Mike Owens was shot and killed in Oakland.
Defendant was charged with: murder with a special-circumstance allegation
of felony murder in the course of robbery, enhanced for personal use of a
firearm (count 1); home invasion robbery in concert, also enhanced for
personal firearm use (count 2); and possession of a firearm by a felon
(count 3).2 It was further alleged that defendant had prior convictions for
assault with a deadly weapon and domestic violence causing injury.
      Following a trial, the jury was unable to reach a verdict and the court
declared a mistrial on all counts.
      On January 29, 2018, defendant entered a no contest plea to voluntary
manslaughter and the remaining charges were dismissed. Defendant was
sentenced to the upper term of 11 years in state prison.
      On March 5, 2019, following the passage of SB 1437, defendant filed a
petition for resentencing under section 1170.95. The trial court denied the
petition without an evidentiary hearing, ruling that he was not eligible for
relief. This timely appeal followed.




      2Codefendant Ruben Anthony Cortez was also charged with murder
and robbery.


                                        2
                                 DISCUSSION
      Defendant raises the following arguments on appeal: (1) section
1170.95, reasonably construed, applies to both petitioners convicted of
murder under a felony-murder theory and petitioners convicted of voluntary
manslaughter after taking a plea in lieu of facing trial; (2) to the extent the
statutory language is ambiguous, reading section 1170.95 to apply to those
who plead to voluntary manslaughter better advances the legislative intent of
SB 1437, which is to ensure punishment is commensurate with the crime;
(3) section 1170.95 should apply to voluntary manslaughter convictions
because voluntary manslaughter is a lesser included offense of murder;
(4) the rule of lenity requires the court to resolve section 1170.95’s
ambiguities in defendants’ favor; (5) excluding those convicted of voluntary
manslaughter from relief under section 1170.95 would violate the equal
protection clause; and (6) the trial court’s error requires reversal.
      Where, as here, issues on appeal require statutory interpretation, we
independently review the statute, applying well-established principles.
(People v. Prunty (2015) 62 Cal.4th 59, 71.) Our fundamental task is to
determine the Legislature’s intent so as to effectuate the law’s purpose.
(People v. Cornett (2012) 53 Cal.4th 1261, 1265.) “ ‘We begin with the plain
language of the statute, affording the words of the provision their ordinary
and usual meaning and viewing them in their statutory context . . . .’
[Citations.] The plain meaning controls if there is no ambiguity in the
statutory language.” (Ibid.) “We must take the language of [section 1170.95],
as it was passed into law, and must, if possible without doing violence to the
language and spirit of the law, interpret it so as to harmonize and give effect
to all its provisions.” (People v. Garcia (1999) 21 Cal.4th 1, 14.)




                                        3
      If “ ‘the statutory language may reasonably be given more than one
interpretation, “ ‘ “courts may consider various extrinsic aids, including the
purpose of the statute, the evils to be remedied, the legislative history, public
policy, and the statutory scheme encompassing the statute.” ’ ” ’ ” (People v.
Cornett, supra, 53 Cal.4th at p. 1265.)
A.    Overview.
      SB 1437 was passed to “ ‘amend the felony murder rule and the natural
and probable consequences doctrine, as it relates to murder, to ensure that
murder liability is not imposed on a person who is not the actual killer, did
not act with the intent to kill, or was not a major participant in the
underlying felony who acted with reckless indifference to human life.’ (Stats.
2018, ch. 1015, § 1, subd. (f).)” (People v. Lombardo (2020) 54 Cal.App.5th
553, 555–556.) To that end, effective January 1, 2019, SB 1437 amended
sections 188 and 189 and added section 1170.95 to the Penal Code. (People v.
Lombardo, at pp. 555–556.) Relevant here, section 1170.95 established a
procedure by which a defendant convicted of felony murder or murder under
a natural and probable consequence theory may petition to have the
conviction vacated and to be resentenced on the remaining counts. (People v.
Lombardo, at p. 557; § 1170.95, subd. (a).) According to defendant, section
1170.95 also provides relief to a person, such as him, who accepted a plea
offer to voluntary manslaughter in lieu of facing trial for felony murder. For
reasons that follow, we disagree.
B.    The language of section 1170.95 is unambiguous.
      Section 1170.95, subdivision (a), states: “A person convicted of felony
murder or murder under a natural and probable consequences theory may file
a petition with the court that sentenced the petitioner to have the petitioner’s
murder conviction vacated and to be resentenced on any remaining counts
when all of the following conditions apply:


                                          4
      “(1) A complaint, information, or indictment was filed against the
petitioner that allowed the prosecution to proceed under a theory of felony
murder or murder under the natural and probable consequences doctrine.
      “(2) The petitioner was convicted of first degree or second degree
murder following a trial or accepted a plea offer in lieu of a trial at which the
petitioner could be convicted for first degree or second degree murder.
      “(3) The petitioner could not be convicted of first or second degree
murder because of changes to Section 188 or 189 made effective January 1,
2019.” (Italics added.)
      Uniformly, courts considering this language have held that the statute
unambiguously authorizes only those persons convicted of murder under one
of the now invalidated theories, and not those convicted of any other type of
crime, to petition for resentencing. (E.g., People v. Turner (2020) 45
Cal.App.5th 428, 435–436 (Turner) [“section 1170.95 is unambiguous and
does not provide relief to persons convicted of manslaughter”]; People v. Paige
(2020) 51 Cal.App.5th 194, 201 (Paige) [same]; People v. Cervantes (2020) 44
Cal.App.5th 884, 887 (Cervantes) [“The plain language of the statute is
explicit; its scope is limited to murder convictions”].)
      Other subdivisions of section 1170.95 support this interpretation.
Subdivision (d)(1) provides in relevant part: “Within 60 days after the order
to show cause has issued, the court shall hold a hearing to determine whether
to vacate the murder conviction and to recall the sentence and resentence the
petitioner on any remaining counts . . . .” (Italics added.) Similarly,
subdivision (d)(2) provides in relevant part: “The parties may waive a
resentencing hearing and stipulate that the petitioner is eligible to have his
or her murder conviction vacated and for resentencing.” (Italics added.)
Thus, these subdivisions, similar to subdivision (a), “expressly limit their



                                         5
application to murder convictions, and neither they nor any other part of the
statute address granting relief from a conviction of any crime other than
murder.” (Paige, supra, 51 Cal.App.5th at p. 202.)
      Arguing against our interpretation, defendant relies on one phrase in
section 1170.95, subdivision (a)(2), which sets forth one of the three
conditions a petitioner must meet to qualify for relief. Specifically, he or she
must have “[been] convicted of first degree or second degree murder following
a trial or accepted a plea offer in lieu of a trial at which the petitioner could be
convicted for first degree or second degree murder.” (Italics added.)
Defendant argues, “Subdivision (a)(2) as worded, [sic] thus includes pleas to
offenses other than murder, such as the manslaughter plea entered here.”
      We reject defendant’s argument based on the reasoning of our
colleagues in Paige, supra: “Read in isolation, section 1170.95,
subdivision (a)(2) could be misinterpreted to be as expansive as [defendant]
argues it is. But read in the context of the statute as a whole, considering
both its structure and its language, subdivision (a)(2) cannot reasonably be
understood to encompass persons who accept a plea offer in lieu of trial for a
crime other than murder. The first paragraph of section 1170.95,
subdivision (a) sets forth the basic ‘who’ and ‘what’ of the statute—who may
seek relief and what they may seek. The ‘who’ is ‘[a] person convicted of
felony murder or murder under a natural and probable consequences theory’
and the ‘what’ is the opportunity to ‘file a petition with the court . . . to have
the petitioner’s murder conviction vacated.’ (Subd. (a), italics added.) The
provision on which [defendant] relies, section 1170.95, subdivision (a)(2), is
one of three conditions—all of which must also apply before the person
convicted of felony murder or natural and probable consequences murder may
seek relief under section 1170.95. Given the structure of the statute and the



                                         6
language in the first paragraph of section 1170.95, subdivision (a), the
reference to a person who ‘accepted a plea offer’ in subdivision (a)(2) must
necessarily mean a person who accepted a plea to, and was convicted of, first
or second degree murder in lieu of a trial at which he could have been
convicted of either of those charges.” (51 Cal.App.5th at p. 202; see Turner,
supra, 45 Cal.App.5th at p. 436.)
      Accordingly, based on the unambiguous language of section 1170.95,
considered as a whole and without resort to external aids,3 we hold that
defendant is ineligible for resentencing because he was not convicted of
murder under a theory of felony murder or the natural and probable
consequences doctrine. (See People v. Colbert (2019) 6 Cal.5th 596, 603
[where text is unambiguous, the statute’s plain meaning governs].)



      3  In Turner, the court examined in detail the legislative history of
section 1170.95 after assuming merely for the sake of argument that an
ambiguity exists in the statute’s language. (Turner, supra, 45 Cal.App.5th at
pp. 436–438.) From its examination, the court distilled the following points:
“First, the Legislature understood the distinction between murder and
manslaughter and focused its efforts on revising accomplice liability under a
felony murder or natural and probable consequences theory. Second, nearly
every committee report and analysis made note of the life sentences imposed
for defendants convicted of first or second degree murder. One report based
cost estimates on the number of inmates serving terms for first or second
degree murder. Finally, the petitioning procedure was restricted by
amendment to apply to persons convicted of felony murder or murder under a
natural and probable consequences theory. Viewed together, the legislative
history confirms that a defendant who faces murder liability under the
natural and probable consequences doctrine, but pleads guilty to
manslaughter in lieu of trial, is not eligible for resentencing under section
1170.95.” (Id. at p. 438.) Without rehashing our colleagues’ lengthy analysis,
we agree the legislative history, which includes bill analyses and reports from
the Senate Appropriations Committee and Public Safety Committee (id. at
pp. 437–438), confirms that section 1170.95 was added by SB 1437 for the
purpose of limiting criminal culpability and punishment for murder.


                                       7
C.    There is no basis for disregarding section 1170.95’s plain
      language.
      Defendant refers us to the rule that courts should decline to ascribe the
plain meaning to a statute if doing so would result in absurd consequences
that the Legislature did not intend. (Meza v. Portfolio Recovery
Associates, LLC (2019) 6 Cal.5th 844, 856–857.) Here, however, there is no
absurdity. The plain reading of section 1170.95 is wholly consistent with the
legislative purpose of SB 1437, which, as stated, was to “amend the felony
murder rule and the natural and probable consequences doctrine, as it relates
to murder, to ensure that murder liability is not imposed on a person who is
not the actual killer, did not act with the intent to kill, or was not a major
participant in the underlying felony who acted with reckless indifference to
human life.” (Stats. 2018, ch. 1015, § 1, subd. (f), italics added.) This purpose
does not extend to the crime of voluntary manslaughter. (See People v. Shiga
(2019) 34 Cal.App.5th 466, 476 [“ ‘if the Legislature meant to define only one
offense, we may not turn it into two’ ”].)
      Moreover, “[i]nsofar as [defendant] suggests it would be absurd to
interpret section 1170.95 to limit its ameliorative benefits only to defendants
convicted of murder, as opposed to a broader swathe of defendants that
otherwise meet its criteria, this argument is equally without merit. ‘[T]he
gap between a defendant’s culpability in aiding and abetting the target
offense and the culpability ordinarily required to convict on the nontarget
offense is greater in cases where the nontarget offense is murder, than where
the nontarget offense’ is voluntary manslaughter. [Citation.] Given this
disparity, ‘[t]he Legislature could have reasonably concluded reform in
murder cases “was more crucial or imperative.” ’ [Citation.]” (People v.




                                        8
Flores (2020) 44 Cal.App.5th 985, 996–997, first and second bracketed
insertions added, fn. omitted (Flores).)4
      Defendant also relies on the rule of lenity, “whereby courts must
resolve doubts as to the meaning of a statute in a criminal defendant’s
favor . . . .” (People v. Avery (2002) 27 Cal.4th 49, 57.) This rule likewise does
not help defendant because, as we have explained, the meaning of section
1170.95 is not in doubt. (See People v. Cornett, supra, 53 Cal.4th at p. 1271
[“ ‘ “[the rule of lenity] applies ‘only if two reasonable interpretations of the
statute stand in relative equipoise,’ ” ’ ” and “ ‘has no application where, “as
here, a court ‘can fairly discern a contrary legislative intent” ’ ” ’].)
D.    No Violation of Equal Protection.
      Last, we reject defendant’s equal protection challenge to the trial
court’s ruling.
      “At core, the requirement of equal protection ensures that the
government does not treat a group of people unequally without some
justification.” (People v. Chatman (2018) 4 Cal.5th 277, 288.) Accordingly,
the guarantees of equal protection require that similarly situated persons
receive equal protection under the law. (Cooley v. Superior Court (2002) 29
Cal.4th 228, 253.)




      4 We reject for similar reasons defendant’s alternative argument that
section 1170.95 should apply to voluntary manslaughter because it is a lesser
included offense of murder. The Legislature could have extended the scope of
section 1170.95 to lesser included offenses of murder but chose not to. This
choice was rational, and we decline to second-guess it. (See Flores, supra, 44
Cal.App.5th at p. 997; People v. Larios (2019) 42 Cal.App.5th 956, 970 [“there
is a rational basis for the Legislature’s decision to grant relief pursuant to
section 1170.95 only to murder convictions . . . based on judicial economy and
the financial costs associated with reopening . . . convictions”].)


                                          9
      “ ‘The first prerequisite to a meritorious claim under the equal
protection clause is a showing that the state has adopted a classification that
affects two or more similarly situated groups in an unequal manner.’ ”
(Cooley v. Superior Court, supra, 29 Cal.4th at p. 253.) Thus, for purposes of
equal protection “ ‘the threshold question is whether the legislation under
attack somehow discriminates against an identifiable class of persons.
[Citation.] Only then do the courts ask the further question of whether this
identifiable group is a suspect class or is being denied some fundamental
interest, thus requiring the discrimination to be subjected to close scrutiny.’ ”
(Vergara v. State of California (2016) 246 Cal.App.4th 619, 646.)
      Here, defendant argues, “Persons who committed crimes during which
an accomplice killed someone are similarly situated for purposes of
culpability, regardless of whether they went to trial and were convicted under
a now-invalid first-degree felony murder theory, pled to some degree of
murder, or pled to voluntary manslaughter.” We disagree.
      “[V]oluntary manslaughter [is] a different crime from murder, which
carries a different punishment. Normally ‘offenders who commit different
crimes are not similarly situated’ for equal protection purposes.” (Cervantes,
supra, 44 Cal.App.5th at p. 888.) As the Legislature noted when passing
SB 1437, a person convicted of first degree murder faces a sentence of death,
life without possibility of parole or 25 years to life in prison. A person
convicted of second degree murder faces a sentence of 15 years to life in
prison. (Legis. Counsel’s Dig., Sen. Bill No. 1437 (2017–2018 Reg. Sess.); see
§ 190, subd. (a).) On the other hand, a person, such as defendant, convicted
of voluntary manslaughter faces a sentence of 3, 6 or 11 years in prison.
(§ 193, subd. (a).) It is precisely this disparity in the punishments imposed
upon persons who participate in murder (but are not the actual killer) and



                                        10
persons who participate in other homicides that the Legislature sought to
ameliorate when enacting SB 1437.5 (See Stats. 2018, ch. 1015, § 1, subds.
(b), (e).)
       Accordingly, because such persons are not similarly situated for
purposes of section 1170.95, defendant’s equal protection challenge is
misplaced. We therefore need not address his further argument that under
the strict scrutiny standard, the People must demonstrate a compelling state
interest that justifies the Legislature’s decision to treat persons convicted of
murder differently than persons who plead to voluntary manslaughter under
this legal scheme. (See Vergara v. State of California, supra, 246 Cal.App.4th
at p. 646; see also People v. Nguyen (1997) 54 Cal.App.4th 705, 714 [“an equal
protection claim cannot succeed, and does not require further analysis, unless
there is some showing that the two groups are sufficiently similar with
respect to the purpose of the law in question that some level of scrutiny is
required in order to determine whether the distinction is justified”].)
                                DISPOSITION
       The order is affirmed.


       5Even assuming some similarities exist with respect to an accomplice
convicted of murder under a felony-murder theory and an accomplice who
accepts a plea offer to voluntary manslaughter, as the People note, equal
protection does not require exact proportionality between the means that a
legislature employs and the ends it seeks to achieve. (See Johnson v.
Department of Justice (2015) 60 Cal.4th 871, 887–888 [while “ ‘persons
convicted of voluntary oral copulation . . . may have also engaged in
intercourse (whether they were convicted of it or not),’ ” “no legal authority
suggest[s] that the same registration consequences are constitutionally
required because certain defendants might at times commit both offenses
with the same victims”]; Kasler v. Lockyer (2000) 23 Cal.4th 472, 488 [“ ‘[A]
legislature need not run the risk of losing an entire remedial scheme simply
because it failed . . . to cover every evil that might conceivably have been
attacked’ ”].)


                                       11
                                        _________________________
                                        Jackson, J.


WE CONCUR:


_________________________
Fujisaki, Acting P. J.


_________________________
Petrou, J.




A158265/People v. Brian Martinez




                                   12